DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: recites in the last clause “each tool” without clearly referring back to the already recited “plurality of tools” and recites “a hollow tool appendage” without clearly referring back to the previously recited “plurality of hollow tool appendages” making it unclear if these are the same or different and how many tools and appendages are being claimed. For examination purposes, the claim will be treated as reciting “wherein each tool of the plurality of tools” and “with one of the plurality of hollow tool appendages” and “each of the hollow tool appendages”. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 7389780) in view of Brogoitti (US 20150201733).
Claims 1 and 4-5: Byun discloses a handheld cosmetic tool (see Figs 1-4) comprising: a body (20) forming a center receptacle holder (see Figs 2-3) and two sides (see Fig 3) surrounding the center receptacle holder; a plurality of receptacles (21b & 21a) disposed upon a top side of the center receptacle holder (see Figs 2-3); a plurality of hollow tool appendages (slots in 30) extending from and pivotally attached (Col 4, 25-30; see Figs 4-5) to the body at an end of the center receptacle holder (see Figs 1-3) and a plurality of tools (40) enclosed by and removably secured within each of the plurality of hollow tool appendages (slots in 30). The plurality of hollow tool appendages are foldable into a compact position (see Figs 2 & 4) within the center receptacle holder and overlay the plurality of receptacles when in the compact position (see Figs 2 & 4). Each tool comprises a handle and an applicator with at least the handle being enclosed within the hollow tool appendage and each hollow tool appendage including an opening at an end thereof for receiving the tool therein (see Figs 1-3). 
Byun discloses the invention essentially as claimed except for providing each tool in a removable container forming the tool appendage with the tool appendage carrying a removable cap thereby both the handle and applicator of each tool being enclosed within the hollow tool appendage with each appendage having an opening at an end thereof to receive the tool. Brogoitti, however, discloses a cosmetic tool (see Figs 1-6) including a center receptacle holder that carries a series of removable receptacles (113, see Fig 5) disposed upon a top side of the center receptacle holder and a plurality of hollow tool appendages (104 & 105) pivotally attached to an end of the center receptacle holder (see Figs 1-5) with each of these hollow tool appendages including a removable cap (109) [0059] in order to protect the contents within the tool appendages when not in use and to provide both the makeup for the applicator and the applicator together as a single unit with the handle and the applicator portion of each tool being disposed in the hollow tool appendage. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Byun by providing the pivoting holder with a series of hollow tool tubes/appendages removably housed in each slot and having a removable cap as taught by Brogoitti in order to protect the various applicators when not in use and provide the applicators with their makeup supply together. Furthermore, it is noted that any applicator can be housed within the tool appendages of Byun and a mascara brush is well known to come attached to a removable lid that joins a hollow tube of mascara so providing the device of Byun with mascara tubes would also meet this claim limitation. The proposed modification means the plurality of caps would be removable after the plurality of hollow tool appendages are pivoted from the compact to an extended position and it means that each tool would comprise a handle and an applicator with both the handle and the applicator being enclosed within the hollow tool appendage through the opening at the end of the hollow tool appendage. 
Claim 2: Modified Byun discloses the invention of claim 1 and Byun further discloses the plurality of receptacles to include a plurality of cosmetic products (Col 3, 30-40) which are removable from the receptacles since when the cosmetic is used it is being removed from its respective receptacle. 
Claim 3: Modified Byun discloses the invention of claim 1 and Byun further discloses further discloses providing the case with a mirror (37). Byun discloses the invention essentially as claimed except for placing the mirror on a bottom side of the center receptacle holder. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cosmetic compact tool of Byun, by moving the mirror to a bottom side of the center receptacle, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). In the instant case, providing a mirror anywhere on the tool allows a user to see what they are doing when applying makeup and applicant’s disclosure does not provide any reason that the mirror is located on the bottom side instead of the top side or on one of the tool appendages as taught by Byun. It appears the device would equally well with the mirror located as disclosed by Byun. 	
Claim(s) 1-5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Piszek (US 20190110579) in view of Brogoitti (US 20150201733).
Claims 1 and 4-5: Piszek discloses a handheld cosmetic tool (100), comprising: a body (see Fig 1A) having a center receptacle holder (see Fig 1) and two sides (front and back sides, Fig 2) surrounding the center receptacle holder; a plurality of receptacles in the form of openings/recesses in an eyeshadow pallet [0033] disposed upon a top side of the center receptacle holder (200) [0033]; a plurality of hollow tool appendages (150, 160, 170, 180) extending from and pivotally (see Figs 1C & 1D) attached to the body at both ends of the center receptacle holder (left and right sides, Fig 2) and a plurality of tools (155, 165, 175, 185) enclosed by and removably secured within each of the plurality of hollow tool appendages [0020 & 0022 & 0025]; wherein the plurality of hollow tool appendages are foldable into a compact position within the center receptacle holder overlaying the plurality of receptacles [0029 & 0033] (see Figs 1A-1C) when in the compact position.
Piszek discloses the invention essentially as claimed except for providing each tool in a removable container forming the tool appendage with the tool appendage carrying a removable cap thereby both the handle and applicator of each tool being enclosed within the hollow tool appendage with each appendage having an opening at an end thereof to receive the tool. Brogoitti, however, discloses a cosmetic tool (see Figs 1-6) including a center receptacle holder that carries a series of removable receptacles (113, see Fig 5) disposed upon a top side of the center receptacle holder and a plurality of hollow tool appendages (104 & 105) pivotally attached to an end of the center receptacle holder (see Figs 1-5) with each of these hollow tool appendages including a removable cap (109) [0059] in order to protect the contents within the tool appendages when not in use and to provide both the makeup for the applicator and the applicator together as a single unit with the handle and the applicator portion of each tool being disposed in the hollow tool appendage. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Piszek by providing the pivoting holder with a series of hollow tool tubes/appendages removably housed in each slot and having a removable cap as taught by Brogoitti in order to protect the various applicators when not in use and provide the applicators with their makeup supply together. Furthermore, it is noted that any applicator can be housed within the tool appendages of Piszek and a mascara brush is well known to come attached to a removable lid that joins a hollow tube of mascara so providing the device of Piszek with mascara tubes would also meet this claim limitation. The proposed modification means the plurality of caps would be removable after the plurality of hollow tool appendages are pivoted from the compact to an extended position and it means that each tool would comprise a handle and an applicator with both the handle and the applicator being enclosed within the hollow tool appendage through the opening at the end of the hollow tool appendage. 
 Claim 2: Modified Piszek discloses the invention of claim 1 and Piszek further discloses the receptacles to carry eyeshadow [0033] which is a cosmetic product and the makeup is removable when it is being applied with an applicator, so the cosmetic products are removably contained within the plurality of receptacles.
Claim 3: Modified Piszek discloses the invention of claim 1 and Piszek further discloses the device can include a mirror (195) secured on a top side of the center receptacle holder. Modified Piszek discloses the invention essentially as claimed except for the mirror secured to a bottom side of the center receptacle holder. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Piszek to comprise the mirror on the bottom side of the center receptacle holder, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 	
Response to Arguments
Applicant’s arguments filed 4/18/22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772